Citation Nr: 0318003	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-12 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at Good Samaritan Hospital 
in May and June 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had unverified active service from April 1941 to 
September 1945 and from May 1951 to November 1966.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 determination by an administrator at 
the Phoenix, Arizona Department of Veterans Affairs (VA) 
Medical Center (VAMC), which denied entitlement to payment or 
reimbursement for private medical expenses incurred by the 
veteran in May and June 2002.  The appellant is the son of 
the veteran, who is also the veteran's medical power of 
attorney.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that the appellant has 
not been advised of the VCAA or its implementing regulations.  
The agency of original jurisdiction (AOJ) has not sent the 
appellant notification of what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate the appellant's claim.  Furthermore, the RO has 
not notified the appellant of which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA. 

The appellant maintains that he is entitled to payment or 
reimbursement of the veteran's unauthorized private medical 
expenses incurred at Good Samaritan Hospital in May and June 
2002.  The appellant testified before the undersigned in 
January 2003.  He stated that he had to take the veteran to 
Good Samaritan Hospital for surgery because it was a medical 
emergency, and because the veteran was unable to get the 
needed treatment at a VA facility.  The Board notes that the 
medical records from the Good Samaritan Hospital have not 
been obtained.  Such records must be obtained and considered 
by VA in adjudicating the appellant's claim.

Accordingly, this case is REMANDED for the following:

1.  The AOJ should take appropriate 
action in this case to comply with the 
notice and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The AOJ should contact the appellant 
for the necessary authorization to obtain 
the veteran's treatment records from the 
Good Samaritan Hospital dated in May and 
June 2002.  

3.  Upon completion of the above 
requested development, and any other 
necessary development, the AOJ should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must consider all 
the evidence submitted since the May 2002 
statement of the case and must recite all 
the applicable laws and regulations, 
including those pertaining to the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



